Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.

Regarding Independent claims 1 and 19:
Applicant submitted that Marinier fails to disclose "assuming a plurality of first transmissions …wherein each first transmission comprising a plurality of layers," as recited in claims 1 and 19. See Remarks 12-13. The Examiner respectfully disagrees.
Marinier presents techniques for communicating channel state information (CSI) for one or more transmission points or CSI reference signal resources. Abstract. 
Marinier discusses that eNodeBs implement MIMO to use multiple antennas or antenna ports to transmit/receive wireless signals to/from the WTRU. Also, CoMP technology may be used, including joint transmission (JT), where transmissions may be (Marinier; [0039, 0053]).
CSI feedback is derived from reference signals transmitted on a number Ak of (reference signal) antenna ports for the kth transmission point of the set. i.e. a multi-layer transmission from the kth transmission point.
The WTRU may report a "Joint Rank indication" RIjoint or "Common rank indication" that may be achieved for a joint transmission over some or all K transmission points of the set. The Joint Rank Indication is the recommended number of useful transmission layers (or rank) for joint transmission over the K transmission points. i.e. a multi-layer transmission from a set of transmission points. (Marinier [0087-0088]).
Therefore, the WTRU provides rank indication for reference signals transmitted on a number of antenna ports, either for a single transmission point or for a set of transmission points.

Furthermore, Marinier discusses using Rel-10 periodic and aperiodic reporting modes with CoMP (Marinier, [0200, 0279]). In release 10, downlink spatial multiplexing was increased as well as the number of transmission layers in the downlink and uplink. MIMO, beamforming, and coordinated multipoint transmission CoMP are also supported.

Regarding Independent claims 7 and 25:
Applicant submitted that Marinier fails to disclose "receiving a plurality of beamformed channel state information (CSI) reference signals (CSI-RS)s, wherein a plurality of CSI-RS resources each correspond to a set of the beamformed CSI-RSs," as recited in claims 7 and 25. See Remarks 13-14. The Examiner respectfully disagrees.
Marinier discloses that Aggregated/Joint CQI or CQI for a joint transmission of a codeword from more than one transmission point, corresponding to more than one CSI-RS-resource. The aggregated CQI may be estimated assuming a certain pre-coding vector or matrix is used at some or each transmission point corresponding to a CSI-RS resource. The aggregated CQI may also be estimated assuming a certain relationship (e.g. relative phase) between the pre-coders used in the transmission points corresponding to these CSI-RS-resources. Also, an aggregated PMI correspond to a recommended precoding matrix for a transmission from more than one transmission point, which may be corresponding to more than one CSI-RS-resource. (Marinier; [0071-0073]). Therefore, Marinier discloses that the CSI-RS are precoded and beamformed before being transmitted to the WTRU. 
Furthermore, Marinier discloses that at least one set of weights (or beams) applied to at least one group of antenna ports, where the at least one group of antenna ports may depend on the per-point rank indication RI.sub.k. For each of the RI.sub.k transmission layers, the selected beam from each of the groups of antenna ports and combining information (e.g. co-phasing) between these beams. (Marinier; [0100]).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations “means for receiving”, “means for assuming”, “means for determining”, “means for transmitting”, “means for reporting”, and “means for selecting”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “receiving”, “assuming”, “determining”, “transmitting”, “reporting”, and “selecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19-30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g., ([0086]-[0091], [0126]-[0130], [0173]-[0175], [0178]-[0181], and [0217]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 13, 19-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marinier et al. (US 20130003788).


receiving a plurality of channel state information reference signals (CSI-RSs) (WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI evaluation and/or reporting; [0067]),
wherein a plurality of CSI-RS resources each correspond to a set of the CSI-RSs and a set of antenna ports used in transmitting the corresponding set of CSI-RSs (a CSI-RS -resource may be a set of CSI-RS reference signals or antenna ports that may be transmitted from one transmission (or possibly multiple transmission points); [0067]);
assuming a plurality of first transmissions on a plurality of time-frequency resource units (FIG. 3A and 3B; [0337]), 
each first transmission comprising a plurality of layers and using a plurality of the antenna ports associated with one of the plurality of CSI-RS resources (eNode-Bs 140a, 140b, 140c may implement MIMO technology. several CoMP categories may be used, including joint processing (JP), where the data may be available at each point in a CoMP cooperating set. In JP embodiments, joint transmission (JT) may be used, where Physical Downlink Shared Channel (PDSCH) transmissions may be sent from multiple points, such as part of a CoMP cooperating set, or perhaps an entire CoMP cooperating set, at one time; [0039, 0053].
measurements that may be used as a basis for the determination of CSI feedback may be derived from CSI-RS reference signals. Such reference signals may be transmitted on a number A.sub.k of (reference signal) antenna ports for the kth transmission point of the set. The Joint Rank Indication may be interpreted, for example, as the recommended number of useful transmission layers (or rank) for joint transmission over the K transmission points; [0087-0088].
FIG. 3A illustrates exemplary CSI-RS port mappings for normal CP subframes. In a multi-point transmission system including a Macro eNB with 4 Tx antennas and 3 remote radio heads each equipped with 2 TX antennas, CSI-RS may be transmitted as shown in FIG. 3B. In FIG. 3B; [0337]),
wherein different subsets of the antenna ports are used for different time-frequency resource units in one transmission (FIG. 3A and 3B; [0337]);
determining a common rank for the assumed plurality of first transmissions (WTRU may report a "Joint Rank indication" RI.sub.joint or " Common rank indication" that may be achieved for a joint transmission over some or all K transmission points of the set; [0088]) and 
a plurality of first channel quality metrics, wherein each first channel quality metric is based on a corresponding first transmission (WTRU may report at least one channel quality index ( CQI). Different types of CQI may be defined based on the assumed type of transmission over the K transmission points; [0090]); and
transmitting a rank indicator (RI), indicating the determined common rank (WTRU may report a "Joint Rank indication" RI.sub.joint or " Common rank indication" that may be achieved for a joint transmission over some or all K transmission points of the set; [0088]), and 
(WTRU may report at least one channel quality index ( CQI). Different types of CQI may be defined based on the assumed type of transmission over the K transmission points. per -CSI-RS -resource CQI (CQI.sub.k) may include the CQI for a transmission of a codeword to this WTRU over the k.sup.th transmission point, and in some embodiments perhaps only over the k.sup.th transmission point; [0090, 0093]).

Regarding claim 2, Marinier discloses wherein the plurality of CSI-RS resources are not all associated with a same transmit and receive point (TRP) (in a multi-point transmission system including a Macro eNB with 4 Tx antennas and 3 remote radio heads each equipped with 2 TX antennas, CSI-RS may be transmitted as shown in FIG. 3B; [0337]).

Regarding claim 3, Marinier discloses determining a plurality of precoding matrix indicators (PMIs), each PMI based on a corresponding first transmission of the assumed plurality of first transmissions (per-point pre-coding matrix indicator (PMI) or a local precoding matrix indicator may correspond to a recommended precoding matrix (or precoder) for a transmission from one transmission point. The per-point PMI may equivalently be referred to as "per -CSI-RS -resource PMI" perhaps if the concerned CSI-RS -resource may be used for the CSI measurement, or "per-CRS" or "per-cell" PMI perhaps if CRS may be used for the CSI measurement. For the same CSI-RS -resource or point, embodiments contemplate that there may be more than one pre-coding matrix indicator jointly indicating a single pre-coding matrix (e.g. a first pre-coding indicator and a second pre-coding indicator, where the latter may vary more rapidly than the former in time); [0069]); and
transmitting the plurality of PMIs (WTRU may report a least one precoding matrix indicator (applicable to a set K transmission points. PMI may include global precoding matrix indicator, local precoding matrix indicator, and interference precoding matrix indicator; [0095]).

Regarding claim 4, Marinier discloses assuming the plurality of first transmissions comprises assuming each first transmission would be transmitted using a closed-loop multiple-input multiple-output (CL-MIMO) transmission scheme (information reported by a WTRU may vary based on the transmission mode, which may be defined in the same RRC messages. Table 1 contains a summary of exemplary reporting modes contemplated by embodiments. See Closed Loop SM and Closed Loop Rank 1; [0058]),
transmitting the plurality of first CQIs comprises transmitting the plurality of first CQIs on a periodic basis (Table 1, Periodic Feedback, Closed Loop SM: Mode 1-1: WB CQI /Single PMI.
Periodic reporting may use a sequence of one or more different types of reports. Such types may include "Type 1" that may report sub-band CQI; [0058-0059]), and
(Periodic reporting may use a sequence of one or more different types of reports. "Type 2" that may report wideband CQI/PMI. Table 1, Closed Loop SM: Mode 1-1: WB CQI /Single PMI; [0058-0059]), and
the method further comprises:
assuming a plurality of second transmissions that would be transmitted using an open-loop multiple-input multiple-output (OL-MIMO) transmission scheme (information reported by a WTRU may vary based on the transmission mode, which may be defined in the same RRC messages. Table 1 contains a summary of exemplary reporting modes contemplated by embodiments. See Open Loop SM Mode; [0058]);
determining a plurality of second channel quality metrics, wherein each second channel quality metric is based on a corresponding second transmission of the assumed plurality of second transmissions (channel state information (CSI) feedback may, be reported in the format of rank (e.g., rank indicator (RI)), precoder matrix index (PMI), and/or channel quality indicator ( CQI), where PMI may be calculated at the WTRU by quantizing the channel against a pre-defined codebook, for example. CSI feedback may include CQI/PMI/RI reports and may be provided on either a periodic or an aperiodic basis; [0058]); and
transmitting a plurality of second CQIs, each second CQI indicating one of the plurality of second channel quality metrics (Table 1, Aperiodic Feedback, Open Loop SM, Mode 2-0: UE Selected sub band CQI; [0058]), 
(aperiodic feedback may be requested by Format 0 downlink control information (DCI) or a random access response (RAR) when a CQI Request bit is set. In one or more embodiments, aperiodic feedback may be transmitted on the PUSCH channel; [0059]).

Regarding claim 5, Marinier discloses wherein assuming the plurality of first transmissions comprises assuming each first transmission would be transmitted using an open-loop multiple-input multiple-output (OL-MIMO) transmission scheme (information reported by a WTRU may vary based on the transmission mode, which may be defined in the same RRC messages. Table 1 contains a summary of exemplary reporting modes contemplated by embodiments. See Open Loop SM Mode; [0058]).

Regarding claim 6, Marinier discloses wherein transmitting the plurality of first CQIs comprises transmitting the plurality of first CQIs on a periodic basis (Table 1, Periodic Feedback, Open Loop SM: Mode 1-0 and Mode 2-0.
Periodic reporting may use a sequence of one or more different types of reports; [0058-0059]), and the method further comprises:
assuming a plurality of second transmissions that would be transmitted using a closed-loop multiple-input multiple-output (CL-MIMO) transmission scheme (information reported by a WTRU may vary based on the transmission mode, which may be defined in the same RRC messages. Table 1 contains a summary of exemplary reporting modes contemplated by embodiments. See Closed Loop SM and Closed Loop Rank 1; [0058]);
determining a plurality of second channel quality metrics, wherein each second channel quality metric is based on a corresponding second transmission of the assumed plurality of second transmissions (channel state information (CSI) feedback may, be reported in the format of rank (e.g., rank indicator (RI)), precoder matrix index (PMI), and/or channel quality indicator ( CQI), where PMI may be calculated at the WTRU by quantizing the channel against a pre-defined codebook, for example. CSI feedback may include CQI/PMI/RI reports and may be provided on either a periodic or an aperiodic basis; [0058]);
determining a plurality of precoding matrix indicators (PMIs), each PMI based on a corresponding second transmission of the assumed plurality of second transmissions (per-point pre-coding matrix indicator (PMI) or a local precoding matrix indicator may correspond to a recommended precoding matrix (or precoder) for a transmission from one transmission point. The per-point PMI may equivalently be referred to as "per -CSI-RS -resource PMI" perhaps if the concerned CSI-RS -resource may be used for the CSI measurement, or "per-CRS" or "per-cell" PMI perhaps if CRS may be used for the CSI measurement. For the same CSI-RS -resource or point, embodiments contemplate that there may be more than one pre-coding matrix indicator jointly indicating a single pre-coding matrix (e.g. a first pre-coding indicator and a second pre-coding indicator, where the latter may vary more rapidly than the former in time); [0069]); and
(WTRU may report a least one precoding matrix indicator (applicable to a set K transmission points. PMI may include global precoding matrix indicator, local precoding matrix indicator, and interference precoding matrix indicator; [0095]) and 
a plurality of second CQIs, each second CQI indicating one of the plurality of second channel quality metrics (Table 1, Aperiodic Feedback, Closed Loop SM, Mode 1-2, and Mode 2-2; [0058]), 
in response to obtaining an indication to report aperiodic channel state information (A-CSI) (aperiodic feedback may be requested by Format 0 downlink control information (DCI) or a random access response (RAR) when a CQI Request bit is set. In one or more embodiments, aperiodic feedback may be transmitted on the PUSCH channel; [0059]). 

Regarding claim 7, Marinier discloses a method for wireless communications, comprising:
receiving a plurality of beamformed channel state information (CSI) reference signals (CSI-RSs) (WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI evaluation and/or reporting; [0067].
Aggregated/Joint CQI or CQI for a joint transmission of a codeword from more than one transmission point, corresponding to more than one CSI-RS-resource. The aggregated CQI may be estimated assuming a certain pre-coding vector or matrix is used at some or each transmission point corresponding to a CSI-RS resource. The aggregated CQI may also be estimated assuming a certain relationship (e.g. relative phase) between the pre-coders used in the transmission points corresponding to these CSI-RS-resources. Also, an aggregated PMI correspond to a recommended precoding matrix for a transmission from more than one transmission point, which may be corresponding to more than one CSI-RS-resource; [0071-0072].
at least one set of weights (or beams) applied to at least one group of antenna ports, where the at least one group of antenna ports may depend on the per-point rank indication RI.sub.k. For each of the RI.sub.k transmission layers, the selected beam from each of the groups of antenna ports and combining information (e.g. co-phasing) between these beams. Embodiments contemplate that whether a single index or two indices are reported for this transmission may depend on: higher -layer signaling or configuration; and/or number of antennas in the transmission point; [0100]), 
wherein a plurality of CSI-RS resources each correspond to a set of the beamformed CSI-RSs (a CSI-RS -resource may be a set of CSI-RS reference signals or antenna ports that may be transmitted from one transmission (or possibly multiple transmission points); [0067].
Aggregated/Joint CQI or CQI for a joint transmission of a codeword from more than one transmission point, corresponding to more than one CSI-RS-resource. The aggregated CQI may be estimated assuming a certain pre-coding vector or matrix is used at some or each transmission point corresponding to a CSI-RS resource. The aggregated CQI may also be estimated assuming a certain relationship (e.g. relative phase) between the pre-coders used in the transmission points corresponding to these CSI-RS-resources. Also, an aggregated PMI correspond to a recommended precoding matrix for a transmission from more than one transmission point, which may be corresponding to more than one CSI-RS-resource; [0071-0073]); and
reporting CSI, based on the plurality of beamformed CSI-RSs (channel state information (CSI) feedback may, be reported in the format of rank (e.g., rank indicator (RI)), precoder matrix index (PMI), and/or channel quality indicator ( CQI), where PMI may be calculated at the WTRU by quantizing the channel against a pre-defined codebook, for example. CSI feedback may include CQI/PMI/RI reports and may be provided on either a periodic or an aperiodic basis; [0058]).

Regarding claim 8, Marinier discloses reporting a channel quality indicator (CQI) and a precoding matrix indicator (PMI) for each CSI-RS resource of the plurality of CSI-RS resources (channel state information (CSI) feedback may, be reported in the format of rank (e.g., rank indicator (RI)), precoder matrix index (PMI), and/or channel quality indicator ( CQI), where PMI may be calculated at the WTRU by quantizing the channel against a pre-defined codebook, for example. CSI feedback may include CQI/PMI/RI reports and may be provided on either a periodic or an aperiodic basis; [0058]), 
wherein each of the CQIs and the PMIs are determined assuming a closed-loop multiple-input multiple-output (CL-MIMO) (Table 1, Aperiodic Feedback, Closed Loop SM, Mode 1-2, and Mode 2-2; [0058]) or 
(Table 1, Periodic Feedback, Open Loop SM: Mode 1-0 and Mode 2-0.
Periodic reporting may use a sequence of one or more different types of reports; [0058-0059]) and 
using antenna ports associated with the corresponding CSI-RS resource (measurements that may be used as a basis for the determination of CSI feedback may be derived from CSI-RS reference signals. Such reference signals may be transmitted on a number A.sub.k of (reference signal) antenna ports for the kth transmission point of the set; [0087-0088]).

Regarding claim 9, Marinier discloses wherein not all of the CSI-RS resources are associated with a same transmit and receive point (TRP) (in a multi-point transmission system including a Macro eNB with 4 Tx antennas and 3 remote radio heads each equipped with 2 TX antennas, CSI-RS may be transmitted as shown in FIG. 3B; [0337]).

Regarding claim 13, Marinier discloses reporting a set of CSl-RS resource indicators (CRls), each CRI corresponding to a CSI-RS resource in the plurality of CSI-RS resources (The PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell; [0147, 0153]), 
(The PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell; [0147, 0153]);
deriving a set of candidate beams for rank indicator (RI) or channel quality indicator (CQI) reporting based on the set of reference beams; and reporting at least one aggregated RI or CQI based on the set of candidate beams (Aggregated CSI or Joint CSI may include one or more of Common (or joint) rank indication (RI.sub.joint), aggregated CQI (or joint CQI) (CQI.sub.joint) for at least one codeword, and/or Global precoding matrix indicator(s), and the like. Aggregated CSI (or Joint CSI) may include one or more of an indicator of the transmission state, or transmission state indicator (TSI). Aggregated CSI (or Joint CSI) may include a primary per-point CQI and at least one delta per-point CQI (e.g., for secondary transmission points). Aggregated CSI (or Joint CSI) may include a muting pattern indicative of which points the WTRU may assume are blanked for the feedback reported. Aggregated CSI (or Joint CSI) may include a vector of point indicator (PI); [0175]),
wherein an open-loop multiple-input multiple-output (OL-MIMO) transmission is assumed using antenna ports associated with the candidate beams (Table 1, Open Loop SM: Mode 1-0 and Mode 2-0; [0058-0059]).

Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 23, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 8.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 9.

Regarding claim 29, Marinier discloses wherein the means for receiving the plurality of CSI-RSs comprises means for receiving CSI-RSs that are not all transmitted by a same transmit and receive point (TRP) (in a multi-point transmission system including a Macro eNB with 4 Tx antennas and 3 remote radio heads each equipped with 2 TX antennas, CSI-RS may be transmitted as shown in FIG. 3B; [0337]).

Regarding claim 30, Marinier discloses means for receiving an indication of a number of the best CSI-RS resources to select (The PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell; [0147, 0153]), 
wherein selecting, based on a plurality of channel quality metrics corresponding to the plurality of CSI-RS resources, one or more best CSI-RS resources comprises selecting the indicated number of the best CSI-RS resources (The PI may include an ordered list of indices, wherein some indices or each index of the list, possibly in binary format, may indicate a specific transmission point or configured CSI-RS-resource. the PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. the PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell. The feedback reports may include PI to indicate to the network for which transmission point a feedback is for; [0147, 0153]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10-12 , 15-18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Chang et al. (US 20190052331).

Regarding claim 10, Marinier discloses selecting, based on a plurality of channel quality metrics corresponding to the plurality of CSI-RS resources, one or more best CSI-RS resources (WTRU may choose to select up to M transmission points according to one or more of: (1) selecting the transmission point that provides the best channel quality as measured by, for example CQI, RSRP, and/or RSRQ, etc. and (2) adding another transmission point to the reported set of transmission points if the performance metric (such as throughput or SINR etc.) is improved by no less than a pre-defined threshold. For example, if the metric relies on the CQI report, a transmission point may be selected if the measured quantity is above/below a threshold for a period of time; [0083]);
(when the WTRU may report feedback for multiple cells, a point indicator (PI) and/or CSI-RS -resource indicator may explicitly indicate the transmission point or set of transmission points that the feedback report is for. The PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell; [0147, 0153]); and
reporting at least one aggregated rank indicator (RI) or channel quality indicator (CQI) based on the CSI-RS resources corresponding to the set of CRIs (Aggregated CSI or Joint CSI may include one or more of Common (or joint) rank indication (RI.sub.joint), aggregated CQI (or joint CQI) (CQI.sub.joint) for at least one codeword, and/or Global precoding matrix indicator(s), and the like. Aggregated CSI (or Joint CSI) may include one or more of an indicator of the transmission state, or transmission state indicator (TSI). Aggregated CSI (or Joint CSI) may include a primary per-point CQI and at least one delta per-point CQI (e.g., for secondary transmission points). Aggregated CSI (or Joint CSI) may include a muting pattern indicative of which points the WTRU may assume are blanked for the feedback reported. Aggregated CSI (or Joint CSI) may include a vector of point indicator (PI); [0175]), 
(Table 1, Open Loop SM: Mode 1-0 and Mode 2-0; [0058-0059]).
Marinier does not expressly disclose wherein beams associated with the CSI-RSs corresponding to the indicated CSI-RS resources are considered for dynamic beam switching.
In an analogous art, Chang discloses wherein beams associated with the CSI-RSs corresponding to the indicated CSI-RS resources are considered for dynamic beam switching (If beam switching is activated, CSI-RS measurements are performed based on transmissions by the updated Tx beam using an updated Rx beam. If the performance of the updated (e.g., candidate) Rx beam is superior to the previously used Rx beam, then the updated Rx beam is used for data transmissions. If the performance of the previously used Rx beam is superior, the data transmissions occur using the updated Tx beam and the previous Rx beam (e.g., the Rx beam instead of the updated/candidate Rx beam). FIG. 7 illustrates aspects of synchronous beam switching in accordance with some embodiments that use CSI-RS and a one-bit beam switching indicator. FIG. 7 illustrates communications 700 between an eNB and a UE using Tx and Rx beams that switch over time along with the movement of the UE or changes in the surrounding environment. During initial operation, a strongest cluster is selected and used to create a communication link with a Tx beam 712 and an Rx beam 714. The cluster is selected so that a qualified link can be built, since the stronger channel clusters provide better channel quality. As the environment changes, and the power of different clusters fluctuates, the eNB and UE update the Tx beam and Rx beam using synchronous switching; [0048-0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chang to the system of Marinier in order to provide a beam switching mechanism that would guarantee the best performance during a data transmission session (Chang; [0048-0049]).

Regarding claim 11, the combination of Marinier and Chang, particularly Marinier discloses wherein not all of the CSI-RS resources are associated with a same transmit and receive point (TRP) (in a multi-point transmission system including a Macro eNB with 4 Tx antennas and 3 remote radio heads each equipped with 2 TX antennas, CSI-RS may be transmitted as shown in FIG. 3B; [0337]).

Regarding claim 12, the combination of Marinier and Chang, particularly Marinier discloses receiving an indication of a number of the best CSI-RS resources to select (The PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell; [0147, 0153]), 
wherein selecting, based on a plurality of channel quality metrics corresponding to the plurality of CSI-RS resources, one or more best CSI-RS resources comprises selecting the indicated number of the best CSI-RS resources (The PI may include an ordered list of indices, wherein some indices or each index of the list, possibly in binary format, may indicate a specific transmission point or configured CSI-RS-resource. the PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. the PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell. The feedback reports may include PI to indicate to the network for which transmission point a feedback is for; [0147, 0153]).

Regarding claim 15, Marinier discloses reporting one or more first level wideband CSI-RS resource indicators (CRIs), each corresponding to a set of the CSI-RS resources (transmission points may be ranked by the WTRU using at least one quality criterion (such as highest RI or highest wideband CQI, for example). The WTRU may indicate this ranking in a heretofore undefined report type containing PI and may be transmitted in a specific set of subframes. Based on the latest transmitted PI, the CSI for the highest ranked transmission point may then be transmitted in a first set of subframes, the CSI for the second highest in a second set of subframes, and so on; [0261]). 
Marinier does not expressly disclose wherein beams associated with each of the sets of CSI-RS resources are considered for dynamic beam switching.
In an analogous art, Chang discloses wherein beams associated with each of the sets of CSI-RS resources are considered for dynamic beam switching (If beam switching is activated, CSI-RS measurements are performed based on transmissions by the updated Tx beam using an updated Rx beam. If the performance of the updated (e.g., candidate) Rx beam is superior to the previously used Rx beam, then the updated Rx beam is used for data transmissions. If the performance of the previously used Rx beam is superior, the data transmissions occur using the updated Tx beam and the previous Rx beam (e.g., the Rx beam instead of the updated/candidate Rx beam). FIG. 7 illustrates aspects of synchronous beam switching in accordance with some embodiments that use CSI-RS and a one-bit beam switching indicator. FIG. 7 illustrates communications 700 between an eNB and a UE using Tx and Rx beams that switch over time along with the movement of the UE or changes in the surrounding environment. During initial operation, a strongest cluster is selected and used to create a communication link with a Tx beam 712 and an Rx beam 714. The cluster is selected so that a qualified link can be built, since the stronger channel clusters provide better channel quality. As the environment changes, and the power of different clusters fluctuates, the eNB and UE update the Tx beam and Rx beam using synchronous switching; [0048-0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Chang to the system of Marinier in order to provide a beam switching mechanism that would guarantee the best performance during a data transmission session (Chang; [0048-0049]).

(in a multi-point transmission system including a Macro eNB with 4 Tx antennas and 3 remote radio heads each equipped with 2 TX antennas, CSI-RS may be transmitted as shown in FIG. 3B; [0337]).

Regarding claim 17, the combination of Marinier and Chang, particularly Marinier discloses reporting at least one best CRI (The PI may indicate a set of size M (out of N possible transmission points), for instance, for the purpose of selecting M recommended points. PI or PSI is that it may allow saving on feedback overhead, as the WTRU may feedback reports for the strongest n cells (and in some embodiments only for the strongest n cells) and may drop the feedback reports for any other cell; [0147, 0153]).

Regarding claim 18, the combination of Marinier and Chang, particularly Marinier discloses reporting an aggregated rank indicator (RI) or channel quality indicator (CQI) based on the CSI-RS resources corresponding to the one or more CRIs (Aggregated CSI or Joint CSI may include one or more of Common (or joint) rank indication (RI.sub.joint), aggregated CQI (or joint CQI) (CQI.sub.joint) for at least one codeword, and/or Global precoding matrix indicator(s), and the like. Aggregated CSI (or Joint CSI) may include one or more of an indicator of the transmission state, or transmission state indicator (TSI). Aggregated CSI (or Joint CSI) may include a primary per-point CQI and at least one delta per-point CQI (e.g., for secondary transmission points). Aggregated CSI (or Joint CSI) may include a muting pattern indicative of which points the WTRU may assume are blanked for the feedback reported. Aggregated CSI (or Joint CSI) may include a vector of point indicator (PI); [0175]), 
wherein an open-loop multiple-input multiple-output (MIMO) transmission is assumed (Table 1, Open Loop SM: Mode 1-0 and Mode 2-0; [0058-0059]).

Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 10.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of features which is not taught by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FRENNE et al. (US 20160337056), “Methods performed by a wireless device for sending a report on channel information to a network node.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413